Court of Appeals
of the State of Georgia

                                          ATLANTA,____________________
                                                    October 01, 2014

The Court of Appeals hereby passes the following order:

A15D0045. JERMAINE A. DAVIS v. THE STATE.

       Jermaine A. Davis pled guilty to robbery and aggravated battery, and he was
sentenced to 10 years on or about August 7, 2014. On September 8, 2014, Davis filed
this pro se application for discretionary appeal, seeking to appeal his guilty plea due
to ineffective assistance of counsel.
       Davis’s conviction is a directly appealable final judgment. We will grant a
timely-filed application for discretionary appeal if the lower court’s order is subject
to direct appeal. See OCGA § 5-6-35 (j). Accordingly, this application is hereby
GRANTED, and Davis shall have ten days from the date of this order to file a notice
of appeal in the trial court. If he has already filed a notice of appeal in the trial court,
he need not file a second notice. The clerk of the trial court is DIRECTED to include
a copy of this order in the record transmitted to the Court of Appeals.

                                          Court of Appeals of the State of Georgia
                                                                               10/01/2014
                                                 Clerk’s Office, Atlanta,____________________
                                                 I certify that the above is a true extract from
                                          the minutes of the Court of Appeals of Georgia.
                                                 Witness my signature and the seal of said court
                                          hereto affixed the day and year last above written.


                                                                                          , Clerk.